                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


MICHAEL S. DENGSAVANG,

                             Plaintiff,

              v.                                           Case No. 19-CV-333

WILLIAM J. POLLARD,

                             Defendant.


                                          ORDER


       Petitioner Michael S. Dengsavang, who is incarcerated pursuant to the judgment

of a Wisconsin Circuit Court, filed a petition for a writ of habeas corpus on March 5, 2019.

(ECF No. 1.) On May 10, 2019, the court reviewed Dengsavang’s petition in accordance

with Rule 4 of the Rules Governing Section 2254 Cases. (ECF No. 6.) It found that

Dengsavang’s petition contained both exhausted and unexhausted claims. (Id. at 4-6.) As

such, the court gave Dengsavang two options:

       He may amend his petition to remove the unexhausted claims (grounds
       two, three, five, sex, and seven). Or he may return to state court to exhaust
       his state court remedies for the claims he raises in grounds two, three, and
       five. If he chooses to do the latter, however, his current habeas petition will
       be dismissed unless he shows “good cause” for staying this matter and
       holding his petition in abeyance.

(Id. at 6-7.) (Citing Rhines v. Weber, 544 U.S. 269, 275-77 (2005).)
       On June 7, 2019, Dengsavang filed a motion to stay his petition while he exhausts

his state court remedies on the unexhausted claims in his petition (ECF No. 7), which the

court denied (ECF No. 8). Since the court declined to enter a stay, it gave Dengsavang

two options:

       First, he may file a letter seeking dismissal of this action in its entirety to
       permit him to seek exhaustion of his unexhausted claims in state court. If
       he chooses that option, however, the court advises Dengsavang that the
       statute of limitations may expire during the time it takes him to exhaust his
       unexhausted claims, which could result in the loss of all his claims,
       including those already exhausted. See 28 U.S.C. § 2244(d)(1).

       Dengsavang’s second option is to file a letter indicating that he wishes to
       proceed only on his exhausted claims (grounds one and four) and file an
       amended petition that does not include the unexhausted claims (grounds
       two, three, five, six, and seven). If Dengsavang chooses to amend his
       petition, the court will permit him to add claims that he has exhausted in
       state court but did not include in his original habeas petition.

(ECF No. 8 at 3-4.)

       On July 25, 2019, Dengsavang filed an amended petition for a writ of habeas

corpus. (ECF No. 10.) The court must now review his amended petition in accordance

with Rule 4 of the Rules Governing Section 2254 Cases, which states:

       If it plainly appears from the petition and any attached exhibits that the
       petitioner is not entitled to relief in the district court, the judge must dismiss
       the petition and direct the clerk to notify the petitioner. If the petition is not
       dismissed, the judgment must order the respondent to file an answer,
       motion, or other response within a fixed time, or to take other action the
       judge may order.




                                               2
Having reviewed the amended petition, the court is unable to say that it is plainly

apparent that Dengsavang is not entitled to relief. Therefore, the respondent shall answer

the amended petition.

      The Clerk of Court shall promptly serve the respondent by service of a copy of the

amended petition and this order upon the State of Wisconsin Attorney General.

      Within 60 days of the date of this order, the respondent shall either answer the

amended petition in accordance with Rule 5 of the Rules Governing Section 2254 Cases

or file a motion to dismiss. An optional supplemental brief in opposition to the amended

petition may be filed along with the answer to the amended petition.

      Within 28 days of the respondent’s answer or motion to dismiss, Dengsavang shall

submit a brief in response.

      In the event the respondent files a motion to dismiss, the respondent shall have 14

days from Dengsavang’s response in which to file a reply.

      Unless the court determines that additional proceedings are necessary, that will

conclude the briefing. The court will then resolve the amended petition on the written

record.

      SO ORDERED.

      Dated at Milwaukee, Wisconsin this 30th day of July, 2019.




                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge


                                            3
